UNITED STATES DISTRICT COURT
                                            FOR THE
                            NORTHERN DISTRICT OF CALIFORNIA



AMOCHAEV, et al.,,                                    Case Number: CV05-01298 PJH
               Plaintiff,                             CERTIFICATE OF SERVICE
  v.
CITIGROUP GLOBAL MARKETS INC. et al,
               Defendant.
                                            /

I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S. District
Court, Northern District of California.
That on December 8, 2009, I SERVED a true and correct copy(ies) of the attached, by placing
said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office
delivery receptacle located in the Clerk's office.

Elise Shartsis
54 Birchwood Lane
Hartsdale, NY 10530
Dated: December 8, 2009
                                                Richard W. Wieking, Clerk
                                                By: Nichole Heuerman, Deputy Clerk